                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

WESTGATE RESORTS, LTD., et al.,

                      Plaintiffs,

v.                                                         Case No: 6:18-cv-1088-Orl-31DCI

REED HEIN & ASSOCIATES, LLC,
SCHROETER GOLDMARK & BENDER,
P.S., JAMES D. HAILEY, THOMAS
JAMES BREEN, KEN B. PRIVETT PLC,
KEN B. PRIVETT, BRANDON REED,
TREVOR HEIN and THOMAS
PARENTEAU,

                      Defendants.



                                              ORDER
       This matter comes before the Court without a hearing on the: (1) Motion to Dismiss (Doc.

29) filed Defendants Reed Hein & Associates, LLC d/b/a Timeshare Exit Team (“TET”), Brandon

Reed (“Reed”), Trevor Hein (“Hein”) and Thomas Parenteau (“Parenteau”) (collectively, “TET

Defendants”); (2) Motion to Dismiss (Doc. 31) filed by Defendants Ken B. Privett PLC ( “Privett

Law”) and Ken B. Privett (“Privett”) (collectively, “Privett Defendants”); and (3) Motion to

Dismiss (Doc. 35) filed by Defendant Schroeter Goldmark & Bender, P.S. (“SGB Law”), James D.

Hailey (“Hailey”), and Thomas Breen (“Breen”) (collectively, “SGB Defendants”). Also before

the Court are the responses in opposition (Docs. 34, 40, 41) filed by Westgate Resorts, LTD, et al.

(collectively, “Plaintiffs” or “Westgate”).
I.      Background

        According to the allegations of the Complaint (Doc. 1), which are accepted in pertinent part

as true for purposes of resolving the instant motions, Plaintiffs are a group of entities engaged in the

business of developing, managing, financing, and selling Westgate timeshare resort properties

throughout the United States, including Florida. (Doc. 1, ¶ 2). Like many other timeshare companies,

Plaintiffs have begun to take legal action against self-described consumer protection firms “whose

business models profit from disrupting valid legal contracts with . . . their [timeshare] owners.” (Id.

¶ 1).

        In the instant case, Plaintiffs allege that Defendants are engaged in a timeshare cancellation

scheme designed to induce timeshare owners, including identifiable Westgate timeshare owners

(“Westgate Owners”), to retain TET and to breach their purchase and finance timeshare agreements

(“Timeshare Agreements”) for Defendants’ pecuniary gain. (Id. ¶ 76). To facilitate the scheme,

owners and officers of TET—specifically, Reed, Hein, and Parenteau—lure timeshare owners into

hiring TET by making false promises to relieve timeshare owners of their timeshare obligations. (Id.

¶¶ 3, 77–81). For example, through the TET website, “Reed, Hein and Parenteau advertise that TET

will utilize its illusory ‘proprietary process’ to ‘get rid of’ owners’ timeshare contracts ‘Safely.

Legitimately. Forever.’” (Id. ¶ 82). On the website’s “Frequently Asked Questions” section, Reed,

Hein, and Parenteau also advertise that TET is for timeshare owners who are:

                   •   Not using their timeshare as much as they intended to
                   •   Frustrated by unexpected “special assessments” and
                       skyrocketing maintenance fees
                   •   Financially set back by their timeshare maintenance fees and
                       special assessments
                   •   Frustrated by their failure to sell the timeshare through a
                       listing company
                   •   Concerned about their children inheriting their timeshare and
                       then consequently becoming financially responsible for it




                                                 -2-
                   •   Bothered they can’t vacation where they want, when they
                       want
                   •   Tired of going to the same place every year
                   •   Aggravated with exchange companies
                   •   Realizing that there are more ways to go on vacation for much
                       less
                   •   Widowed or divorced, or are no longer able to travel with their
                       loved ones
                   •   Inheritors of a timeshare they don’t want or use
                   •   Part of resort scams

(Id.). According to Plaintiffs, through these FAQs, Reed, Hein and Parenteau misrepresent to

Westgate Owners that the foregoing advertised reasons are legally sufficient grounds to terminate a

timeshare contract when, in fact, none of these are legal bases to cease making payments under their

timeshare contracts. (Id. ¶ 83).

       Reed, Hein and Parenteau also convince timeshare owners, including Westgate Owners, to

retain TET by providing the owners with charts that purport to compare the cost of paying the

owners’ timeshare company to the cost of paying TET for its services. (Id. ¶ 94). However, the

charts willfully exaggerate what the owners will pay to the timeshare company and make TET’s

hefty upfront fees appear lower than they really are. (Id.). By this and other deceptive advertising

and marketing tactics, Reed, Hein and Parenteau dupe Westgate Owners into retaining TET for

thousands of dollars. (Id. ¶ 89).

       Before TET is retained, Reed, Hein, and Parenteau also direct TET’s representatives to

instruct owners, including Westgate Owners, to stop making obligatory payments under their

Timeshare Agreements. (Id. ¶¶ 6, 84; Doc. 40, p. 2). By doing so, Reed, Hein, and Parenteau create

the misconception that timeshare companies will be more willing to let Westgate Owners exit their

Timeshare Agreements. (Doc. 1, ¶ 84). After signing TET’s retainer documents, Westgate Owners

are sent vague email updates designed to deceive them into believing that TET will negotiate with

their respective timeshare companies and perform actual work on their behalf. (Doc. 1, ¶ 95). By



                                                -3-
design, however, TET never provides Westgate Owners with legitimate representation or engages

in negotiation. (Id. ¶¶ 96–97).

       Instead, Reed, Hein and Parenteau hire law firms, including Privett Law and SGB Law, to

send boilerplate demand letters to the timeshare companies in exchange for $1,200.00 per case and

a minimum of 800 cases per month. (Id. ¶ 97). Privett Law’s attorney—Privett—and SGB Law’s

attorneys—Hailey and Breen—then prepare, approve, sign, and send cookie-cutter demand letters

to Plaintiffs without ever speaking to a Westgate Owner. (Id. ¶¶ 101, 104). In the letters, SGB

Defendants and Privett Defendants advise Plaintiffs that their supposed clients wish to terminate their

Timeshare Agreements and demand that Plaintiffs cease all non-billing related communications with

their clients without providing any legal basis for termination. (Id.). Because Westgate Owners are

purportedly represented by counsel and Plaintiffs are forbidden from communicating with them,

Westgate Owners are completely unaware—often until they suffer adverse consequences—that

Defendants have accomplished nothing for them. (Id. ¶ 98).

       To date, Defendants’ conduct has caused identifiable Westgate Owners to default on their

payment obligations under their Timeshare Agreements and has caused Plaintiffs to lose payments

due to them by Westgate Owners. (Id. ¶ 106). Seeking injunctive and monetary relief, Plaintiffs filed

a complaint against Defendants asserting claims for tortious interference with existing contracts

(Count I); violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) (Count

II); civil conspiracy (Counts III and IV); misleading advertising in violation of Fla. Stat. § 817.41

(Count V); and false advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a) (Count VI).

(Id. ¶¶ 110–183).

       Defendants now move for dismissal of the claims asserted against them. (Docs. 29, 31, 35).




                                                 -4-
II.    Legal Standards

       Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief” so as to give the defendant fair notice of what the claim

is and the grounds upon which it rests. Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 103, 2 L.

Ed. 2d 80 (1957), overruled on other grounds, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127

S. Ct. 1955, 167 L. Ed. 2d 929 (2007).

       Where a complaint contains claims of fraud or mistake, however, Rule 9(b) imposes a

heightened pleading standard, requiring that the circumstances constituting fraud be stated with

particularity. See Brooks v. Blue Cross & Blue Shield of Fla., 116 F.3d 1364, 1381 (11th Cir. 1997).

This particularity requirement is satisfied if the complaint alleges “facts as to time, place, and

substance of the defendant’s alleged fraud, specifically the details of the defendant’s allegedly

fraudulent acts, when they occurred, and who engaged in them.” U.S. ex rel. Matheny v. Medco

Health Sols., Inc., 671 F.3d 1217, 1223 (11th Cir. 2012) (quoting Hopper v. Solvay Pharm., Inc.,

588 F.3d 1318, 1324 (11th Cir. 2009)).

       If a complaint does not comport with the pleading requirements or fails to set forth a

plausible claim, it may be dismissed under Rule 12(b)(6). See Ashcroft v. Iqbal, 556 U.S. 662, 672,

678–79, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citing Twombly, 550 U.S. at 556, 127 S. Ct.

1955). A Rule 12(b)(6) motion to dismiss for failure to state a claim merely tests the sufficiency of

the complaint; it does not decide the merits of the case. Milbum v. United States, 734 F.2d 762, 765

(11th Cir. 1984). In ruling on a motion to dismiss, the Court must accept the factual allegations as

true and construe the complaint in the light most favorable to the plaintiff. SEC v. ESM Group, Inc.,

835 F.2d 270, 272 (11th Cir.1988). The Court must also limit its consideration to the pleadings and




                                                  -5-
any exhibits attached thereto. Fed. R. Civ. P. 10(c); see also GSW, Inc. v. Long County, Ga., 999

F.2d 1508, 1510 (11th Cir. 1993).

        The plaintiff must provide enough factual allegations to raise a right to relief above the

speculative level, Twombly, 550 U.S. at 555, 127 S. Ct. at 1966, and to indicate the presence of the

required elements, Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1302 (11th Cir. 2007). As explained in

Iqbal, a complaint need not contain detailed factual allegations, “but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertions devoid of further factual enhancement.” Id. at 1949

(citations omitted). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the

plaintiff is entitled to relief.’” Id. at 1950 (quoting Fed. R. Civ. P. 8(a)(2)).

III.    Analysis

        A.      Tortious Interference with Existing Contracts

        In Count I, Plaintiffs assert that TET, Reed, Hein and Parenteau (“TET Defendants”)

tortiously interfered with existing contracts between themselves and Westgate Owners. Under

Florida law, the tort of contractual interference occurs when: (1) a contract exists; (2) a third party

has knowledge of the contract; (3) the third party intentionally interferes with a party’s rights under

the contract; (4) there is no justification or privilege for the interference; and (5) there are damages.

Mariscotti v. Merco Group At Akoya, Inc., 917 So. 2d 890, 892 (Fla. 3d DCA 2005).

        In moving to dismiss Count I, TET Defendants advance several arguments. They first argue

that Plaintiffs’ claim should be dismissed because they fail to “identify specific contracts . . . with

which [TET Defendants] allegedly interfered.” (Doc. 29, pp. 8). However, this degree of specificity




                                                   -6-
is not required. At the motion to dismiss stage, Plaintiffs need only plead facts that, if true,

demonstrate that TET Defendants tortiously interfered with existing contracts between Plaintiffs

and identifiable Westgate Owners. Twombly, 550 U.S. at 544. They have done this. Plaintiffs allege

that they had valid and enforceable Timeshare Agreements with identifiable Westgate Owners. (See,

e.g., Doc. 1, ¶¶ 71–73, 112). Despite TET Defendants’ knowledge of those existing agreements,

TET Defendants intentionally and unjustifiably induced identifiable Westgate Owners to, inter alia,

stop making payments to Plaintiffs under their Timeshare Agreements. (Id. ¶¶ 76, 84, 106, 113–118,

120). As a result, Plaintiffs suffered damages. (Id. ¶¶ 106, 119). When taken together, these

allegations are sufficient to support a claim for tortious interference.

        Next, TET Defendants argue that, as agents of Westgate Owners, they cannot be liable for

tortious interference. (Doc. 29, pp. 8–9). In that same vein, TET Defendants argue that they are not

strangers to Plaintiffs’ contractual relationships because they “had a clear financial interest in how

the [Timeshare Agreements] were performed.” (Id. at 9–10). The Court disagrees.

        Although an agent generally cannot be held liable for tortiously interfering with the contract

of its principal, an agent’s “privilege to interfere” with the contracts of its principal is not absolute.

Sloan v. Sax, 505 So. 2d 526, 528 (Fla. 3d DCA 1987). “’[T]he privilege afforded [to] an agent who

gives honest advice that it is in his principal’s best interest to breach an existing relationship’ is not

available where the agent acts solely with ulterior purposes and the advice is not in the principal’s

best interest. Id. (quoting Scussel v. Balter, 386 So. 2d 1227, 1228–29 (Fla. 3d DCA 1980)).

Likewise, non-strangers, who generally have the privilege to interfere with a business relationship

to protect their own economic interests, may still be liable for tortious interference if they act in bad

faith. CSDS Aircraft Sales & Leasing, Inc. v. Lloyd Aereo Boliviano Airlines, No. 09–CIV–22274,

2011 WL 1559823, at *5 (S.D. Fla. April 22, 2011).




                                                  -7-
        In this case, Plaintiffs allege that TET Defendants urged Westgate Owners to breach their

Timeshare Agreements, not to aid them in successfully ending their contracts with the Plaintiffs, but

“for purely selfish and mercenary reasons so as to collect and retain a large pre-paid retainer.” (Doc.

1, ¶ 118). If Plaintiffs can prove this, then TET Defendants’ agency status would not shield them

from liability.

        Relying on Ingenuity, Inc. v. Linshell Innovations, Ltd., 644 Fed. Appx. 913, 916 (11th Cir.

2016), in which the Eleventh Circuit held that “a party’s “predisposition to breach . . . precludes any

finding that it was induced to breach by a third party,” TET Defendants argue that Plaintiffs’ claim

fails because they are “not causing [Westgate] [O]wners to breach their contracts with [Plaintiffs]

… but rather assisting individuals in obtaining a termination of their unwanted contracts.” (Doc. 29,

pp. 10–12).

        This argument is undermined by Plaintiffs’ assertion that Westgate Owners were not

predisposed to breach their Timeshare Agreements, but that TET Defendants duped unsuspecting

Westgate Owners into breaching their Timeshare Agreements for their own pecuniary gain. (See,

e.g., Doc. 1, ¶¶ 85–88). Furthermore, whether Westgate Owners were predisposed to breach their

Timeshare Agreements is a fact-intensive inquiry inappropriate for resolution at this stage.

        For the foregoing reasons, Count I will not be dismissed.

        B.        Violation of Florida’s Deceptive and Unfair Trade Practices Act
                  Fla. Stat. § 501.201, et. seq.

        In Count II, Plaintiffs assert an FDUTPA claim against TET Defendants. FDUTPA prohibits

“[u]nfair methods of competition, unconscionable acts or practices, and unfair or deceptive acts or

practices in the conduct of any trade or commerce.” Fla. Stat. § 501.204(1). 1 To state a claim under



        1  For purposes of FDUTPA, the term “trade or commerce” is defined as “the advertising,
soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise, of any good or


                                                 -8-
the FDUTPA, a plaintiff must allege three elements: (1) a deceptive act or unfair practice, (2)

causation, and (3) actual damages. Caribbean Cruise Line, Inc. v. Better Business Bureau of Palm

Beach County, Inc., 169 So. 3d 164, 167 (Fla. 4th DCA 2015).

       TET Defendants argue that this claim should be dismissed because: (1) Plaintiffs are not

consumers and therefore lack standing to bring a claim under FDUTPA; (2) Plaintiffs fail to satisfy

Rule 9(b)’s heightened pleading standard; and (3) the alleged statements by TET Defendants

constitute mere puffery and other nonactionable opinions. (Doc. 29, pp. 12–21).

        “FDUTPA claims are not limited to consumers.” Orange Lake Country Club, Inc. v. Castle

Law Grp., P.C., No. 6:17-cv-1044-ORL-31DCI, 2018 WL 1535719, at *5 (M.D. Fla. Mar. 29,

2018). Rather, the statute applies to all individuals and entities that can prove the elements of an

FDUTPA claim. See Bailey v. St. Louis, 196 So. 3d 375, 383 (Fla. 2d DCA 2016) (holding that the

statutory amendment “evinces a legislative directive that the remedy of damages is not limited to a

consumer”); see also Fla. Stat. § 501.211(2) (stating that “[i]n any action brought by a person . . . ,

such person may recover”) (emphasis added). Therefore, TET Defendants’ first argument fails.

       The second and third arguments are equally unavailing. As discussed infra, 2 the Court

cannot conclude, as a matter of law, that the statements at issue constitute mere opinion or puffery.

Furthermore, Plaintiffs’ FDUTPA claim does not rest on fraud allegations, so Rule 9(b) is

inapplicable. But even if Rule 9(b) applied, Plaintiffs’ allegations suffice. Plaintiffs identify and

detail TET Defendants’ advertising statements, when and where they were made, why their

statements were false or misleading, how the statements deceived Westgate Owners into retaining

TET and stopping their required Timeshare Agreement payments, how Plaintiffs were damaged,



service, or any property, whether tangible or intangible, or any other article, commodity, or thing of
value, wherever situated.” Fla. Stat. § 501.203(8).
        2 See section III(E) of this Order.




                                                 -9-
and what TET Defendants obtained as a consequence of their purported fraud. (See, e.g., Doc. 1, ¶¶

76–99, 106, 124–135).

       For these reasons, the Court will deny the motion to dismiss Count II.

       C.      Civil Conspiracy

       Plaintiffs assert two separate claims for civil conspiracy—one against TET Defendants and

the SGB Defendants (Count III)—and another against TET Defendants and the Privett Defendants

(Count IV) (collectively, “Conspiracy Defendants”).

       A civil conspiracy claim requires: (1) an agreement between two or more parties (2) to do

an unlawful act or to do a lawful act by unlawful means, (3) the doing of some overt act in

furtherance of the conspiracy, and (4) damage to plaintiff as a result of the acts done under the

conspiracy. Charles v. Florida Foreclosure Placement Center, LLC, 988 So. 2d 1157, 1159–60 (Fla.

3d DCA 2008). An actionable conspiracy also requires an actionable underlying tort or wrong.

Raimi v. Furlong, 702 So. 2d 1273, 1284 (Fla. 3d DCA 1997).

       The Conspiracy Defendants do not dispute that Plaintiffs have alleged all the essential

elements of a claim for civil conspiracy. Instead, they first argue that Plaintiffs’ claims for

conspiracy fail because they do not adequately allege their underlying claim for tortious

interference. As support, the Conspiracy Defendants make arguments nearly identical to those

advanced by TET Defendants while moving to dismiss Count I. 3 (Doc. 29, pp. 30; Doc. 31, pp. 9–




       3  In addition to echoing the arguments advanced by the TET Defendants, the SGB Law
Defendants and the Privett Law Defendants contend that Plaintiffs claim for tortious interference
fails because they fail to meet the Rule 9(b)’s strict pleading requirements. (See Doc. 31, pp. 9–10;
see also Doc. 35, pp. 12–13). However, Rule 9(b) is inapplicable because Plaintiffs’ claim for
tortious interference does not sound in fraud. Even if it did apply, Plaintiffs allegations suffice to
comply with the heightened pleading standards.


                                                - 10 -
11; Doc. 35, pp. 10–13). For the reasons stated in section III(A) of this order, the Conspiracy

Defendants’ arguments lack merit.

       To the extent that Plaintiffs’ claims for civil conspiracy are based on the demand letters, the

Conspiracy Defendants argue that their claims are barred by Florida’s litigation immunity privilege,

which extends to pre-suit communications. (Doc. 29, p. 30; Doc. 31, pp. 7–9; Doc. 35, pp. 13–14).

       Florida’s litigation privilege is an affirmative defense. Am. Nat’l Title & Escrow of Fla., Inc.

v. Guarantee Title & Trust Co., 810 So. 2d 996, 998 (Fla. 2d DCA 2002). Affirmative defenses are

not usually considered at the pleading stage unless “the complaint affirmatively and clearly shows

the conclusive applicability of the defense to bar the action.” Reisman v. Gen. Motors Corp., 845

F.2d 289, 291 (11th Cir. 1988) (quoting Evans v. Parker, 440 So. 2d 640, 641 (Fla. 1st DCA 1983)).

Here, the conclusive applicability of the litigation privilege does not unequivocally appear on the

face of the SAC. Therefore, the Court is unable to reasonably conclude that Plaintiffs’ conspiracy

claims are barred by Florida’s litigation privilege.

       The SGB Defendants and the Privett Defendants separately argue that Plaintiffs’ claim is

barred by the intra-corporate conspiracy doctrine because TET hired them as its attorneys and

agents, and an agent cannot conspire with its principal or employer. (Doc. 31, pp. 4–7; Doc. 35, pp.

7–9). The Court is unpersuaded.

       Although “neither an agent nor an employee can conspire with his or her corporate principal

or employer, . . . [a]n exception is made where the agent has a personal stake in the activities separate

from the principal’s interest.” Richard Bertram, Inc. v. Sterling Bank & Tr., 820 So. 2d 963, 966

(Fla. 4th DCA 2002) (citation omitted). In the instant case, Plaintiffs allege that the SGB Defendants

and the Privett Defendants had personal interests in furthering the conspiracy in that they acted for

their own “substantial pecuniary gain”. (Doc. 1, ¶¶ 102, 105, 138). If Plaintiffs’ allegations are




                                                 - 11 -
assumed to be true, their claim for conspiracy is not barred by the intra-corporate conspiracy

doctrine.

       In moving to dismiss Plaintiffs’ conspiracy claim, the SBG Defendants make three

additional arguments. First, the SGB Defendants argue that in the absence of “privity” between

themselves and Plaintiffs, “Plaintiffs lack the requisite standing to speak for [Westgate Owners] or to

sue [SGB Defendants] for the legal services provided . . . to those [owners].” (Doc. 25, pp. 19–20). As

support, SGB Defendants rely on Angel, Cohen & Rogovin v. Oberon Inv., N.V., 512 So. 2d 192, 194

(Fla. 1987), which affirms that privity is required to sue a lawyer for professional malpractice. This

argument is without merit. Article III standing requires that a plaintiff sufficiently allege that they:

“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). Here,

Plaintiffs allege that they suffered an injury to their commercial and reputational interest. (Doc. 1, ¶

141). Plaintiffs maintain that they suffered injury because, inter alia, SGB Defendants sent Plaintiffs

boilerplate demand letters “rife with false or non-existent legal grounds for termination” and

demanded that Plaintiffs cease communications with Westgate Owners, while TET Defendants

simultaneously instructed those owners to breach their valid Timeshare Agreements. (Id. ¶¶ 97–102,

106–107, 134–140). Finally, Plaintiffs’ alleged injuries are likely to be redressed by the relief they

seek—monetary damages and an injunction. (Id. ¶¶ 142–143).

       These allegations are sufficient to establish Article III standing. Besides, even a cursory

review of the Complaint reveals that Plaintiffs’ claims for conspiracy do not sound in professional

negligence. Plaintiffs do not seek to speak on behalf of Westgate Owners; nor do they seek to sue

any of the Defendants for the legal services provided to said owners. Plaintiffs simply seek redress for




                                                 - 12 -
the damages they suffered due to Defendants’ purported scheme. Therefore, the Court rejects this

argument.

       The SGB Defendants also argue that Plaintiffs have failed to state a cause of action against

Hailey and Breen because they are officers of SGB Law and “the corporate form generally protects

officers and shareholders from personal liability” and Plaintiffs cannot pierce the corporate veil. (Doc.

35, pp. 14–18). However, SGB Defendants misconstrue the nature of the Plaintiffs’ claim. Plaintiffs

do not seek to hold Hailey and Breen liable under a veil-piercing theory. Rather, Plaintiffs allege

that Hailey and Breen personally participated in Defendants’ timeshare cancellation scheme. (See

Doc. 1, ¶¶ 97–101, 136–137).

               Florida courts uniformly hold that if an officer, director, or agent
               commits or participates in a tort, whether or not his actions are by
               authority of the corporation or in furtherance of the corporate
               business, that individual will be liable to third persons injured by his
               actions, regardless of whether liability attaches to the corporation for
               the tort.

Special Purpose Accounts Receivable Co-op Corp. v. Prime One Capital Co., 125 F. Supp. 2d 1093,

1104–05 (S.D. Fla. 2000). Therefore, despite SGB Defendants’ contention to the contrary, Plaintiffs

need not pierce the corporate veil. See id. (rejecting defendants’ argument that plaintiffs needed to

plead a veil-piercing theory to hold individual defendants liable for their personally tortious

conduct).

       Accordingly, the motions to dismiss Counts III and IV will be denied.

       D.      Misleading Advertising, Fla. Stat. § 817.41

       Count V asserts a claim against TET Defendants for misleading advertising in violation of

Fla. Stat. § 817.41. A consumer party may state a claim under Section 817.41 by pleading:

               (a) the representor made a misrepresentation of a material fact; (b) the
               representor knew or should have known of the falsity of the statement;
               (c) the representor intended that the representation would induce



                                                 - 13 -
               another to rely and act on it; and (d) the plaintiff suffered injury in
               justifiable reliance on the representation.

Third Party Verification, Inc. v. Signaturelink, Inc., 492 F. Supp. 2d 1314, 1322 (M.D. Fla. 2007).

When the party alleging misleading advertising is a plaintiff-consumer, direct reliance is required

to assert a state a claim under § 817.41. But “when the party alleging misleading advertising is a

competitor of the defendant in selling the goods or services to which the misleading advertisement

relates, an allegation of competition is permitted to ‘stand-in’ for the element of direct reliance.” Id.

       Plaintiffs are not consumers who suffered an injury in justifiable reliance on a representation

Defendants made to the public. Therefore, Plaintiffs attempt to bring themselves within the ambit

of Fla. Sta.§ 817.41 by alleging that “TET Defendants are in direct competition with Plaintiffs for

the payments Westgate Owners owe to Plaintiffs.” (Doc. 1, ¶ 157).

       This argument fails. Plaintiffs do not compete with TET Defendants in selling goods or

services. Rather, Plaintiffs are in the business of getting people into timeshares, while the

Defendants are in the business of getting them out. Though their target audiences overlap, Plaintiffs

and TET Defendants are engaged in entirely different markets. They are adversaries, not

competitors. Accordingly, Count V will be dismissed with prejudice.

       E.      False Advertising Under the Lanham Act, 15 U.S.C. § 1125(a)

       Finally, Plaintiffs allege that TET Defendants are liable for false advertising under the

Lanham Act. To state a claim under the Lanham Act, a plaintiff must allege that:

               (1) the defendant’s statements were false or misleading; (2) the
               statements deceived, or had the capacity to deceive, consumers; (3)
               the deception had a material effect on the consumers’ purchasing
               decision; (4) the misrepresented service affects interstate commerce;
               and (5) [the plaintiff] has been, or likely will be, injured as a result of
               the false or misleading statement.




                                                 - 14 -
Sovereign Military Hospitaller Order of St. John of Jerusalem of Rhodes & of Malta v. Fla. Priory

of Knights Hospitallers, 702 F.3d 1279, 1294 (11th Cir. 2012).

       Actionable false statements include: “(1) commercial claims that are literally false as a

factual matter; and (2) claims that may be literally true or ambiguous but which implicitly convey a

false impression, are misleading in context, or are likely to deceive consumers.” BellSouth Advert.

& Pub. Corp. v. Lambert Pub., 45 F. Supp. 2d 1316, 1320 (S.D. Ala. 1999) (citation omitted). To

determine if an advertisement is false or misleading, a court “must analyze the message conveyed

in full context” and “must view the face of the statement in its entirety.” Osmose, Inc. v. Viance,

LLC, 612 F.3d 1298, 1308 (11th Cir. 2010) (citation omitted). “[B]ald assertions of superiority or

general statements of opinion” do not result in a violation of the Lanham Act. Pizza Hut, Inc. v.

Papa John's Int’l, Inc., 227 F.3d 489, 496 (5th Cir. 2000). Similarly, “exaggerated advertising,

blustering, and boasting upon which no reasonable buyer would rely”—commonly referred to as

“puffery”—is not actionable under the Lanham Act. Southland Sod Farms v. Stover Seed Co., 108

F.3d 1134, 1145 (9th Cir. 1997).

       TET Defendants first argue that Plaintiffs’ claims fail because their statements—

specifically, the “100% guarantee”—were mere puffery or non-actionable opinions. (Doc. 29, pp.

22–25). Based on the allegations of the Complaint, Defendants’ statements were not general

opinions or exaggerated statements; but rather, assertions of fact upon which a reasonable consumer

might rely. Therefore, the Court cannot conclude as a matter of law that the statements at issue

constitute mere puffery or non-actionable opinions.

       Next, TET Defendants contend that Plaintiffs’ claim should be dismissed because they fail

to allege that the statements at issue occurred within the context of “commercial advertising or

promotion.” Defendants identify four characteristics of “commercial advertising or promotion”:




                                               - 15 -
                (1) commercial speech; (2) by a defendant who is in commercial
                competition with plaintiff; (3) for the purpose of influencing
                consumers to buy defendant’s goods or services[; and] (4) the
                representations . . . must be disseminated sufficiently to the relevant
                purchasing public to constitute “advertising” or “promotion” within
                that industry.

Edward Lewis Tobinick, MD v. Novella, 848 F.3d 935, 950 (11th Cir. 2017) (emphasis added)

(quoting Gordon & Breach Sci. Publishers S.A. v. Am. Ins. of Physics, 859 F. Supp. 1521, 1535–36

(S.D.N.Y. 1994)), cert. denied, Tobinick v. Novella, 138 S. Ct. 449 (2017).

         TET Defendants posit that since they are not in commercial competition with Plaintiffs, their

Lanham Act claim fails. However, the U.S. Supreme Court has held that a plaintiff need not show

that a defendant was in commercial competition with the plaintiff to have standing under the Lanham

Act. Lexmark International, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1394 (2014).

According to the U.S. Supreme Court, where, as here, “a party claims reputational injury from

disparagement, competition is not required for proximate cause; and that is true even if the

defendant’s aim was to harm its immediate competitors, and the plaintiff merely suffered collateral

damage.” Id. Thus, the Court will not dismiss Plaintiffs’ Lanham Act claim on this basis. See

Diamond Resorts Int’l, Inc. v. Aaronson, No. 6:17-cv-1394-ORL-37-DCI, 2018 WL 735627, at *3

(M.D. Fla. Jan. 26, 2018) (declining to dismiss a Lanham Act claim based on similar arguments);

see also Tobinick v. Novella, 142 F. Supp. 3d 1275, 1280 (S.D. Fla. 2015) (explaining that whether

a plaintiff and defendant are competitors “is not dispositive of whether the speech at issue

constitute[s] ‘commercial advertising or promotion’”), aff’d sub nom., 848 F.3d 935 (11th Cir.

2017).

         Finally, TET Defendants maintain that Plaintiffs have omitted the necessary allegations of

injury and causation for their Lanham Act claim. (Doc. 29, pp. 26–28). Section 1125(a) of the

Lanham Act “extends only to plaintiffs whose interests fall within the zone of interests protected”



                                                 - 16 -
by the Lanham Act. Lexmark, 134 S. Ct. 1377. To that end, a false advertising claim under the

Lanham Act requires that “a plaintiff . . . plead (and ultimately prove) an injury to a commercial

interest in sales or business reputation proximately caused by the defendant’s misrepresentations.”

Id. at 1395. The sufficiency of proximate cause allegations turns on whether “the harm alleged has

a sufficiently close connection to the conduct the statute prohibits.” Id. at 1390. When “a defendant

harms a plaintiff’s reputation by casting aspersions on its business, the plaintiff’s injury flows

directly from the audience’s belief in the disparaging statements.” Id. at 1393.

       Plaintiffs adequately alleged that their injuries were proximately caused by Defendants’

alleged false and misleading statements. They allege that TET Defendants made advertising

statements which, inter alia, falsely deceived Westgate Owners into believing that Plaintiffs engage

in unlawful conduct and falsely guaranteed to relieve Westgate Owners of their Timeshare

Agreement obligations. (Doc. 1, ¶¶ 76–85, 94, 166–180). The advertising statements caused

identifiable Westgate Owners to retain TET and to stop making payments as required under their

Timeshare Agreements. (Id. ¶¶ 106, 173–174). As a result, Plaintiffs suffered harm to their

reputational and commercial interest. (Id. ¶¶ 106, 178, 181, 183). When viewed in the light most

favorable to Plaintiffs, these allegations sufficiently allege injuries flowing directly from TET

Defendants’ statements.

       For the foregoing reasons, the Court will deny the motion to dismiss Count VI.

IV.    Conclusion

       In consideration of the foregoing, it is hereby

       ORDERED that the Motions to Dismiss (Doc. 31) filed Defendants Ken B. Privett PLC and

Ken B. Privett, and the Motion to Dismiss (Doc. 35) filed by Defendant Schroeter Goldmark &

Bender, P.S., James D. Hailey, and Thomas Breen are DENIED. The Motion to Dismiss (Doc. 29)




                                                - 17 -
filed by Defendants Reed Hein & Associates, LLC d/b/a Timeshare Exit Team, Brandon Reed,

Trevor Hein, and Thomas Parenteau is GRANTED IN PART AND DENIED IN PART. Count V

is DISMISSED WITH PREJUDICE. In all other respects, the motion is denied.

      Should the Plaintiffs wish to file and amended complaint, they must do so on or before

November 16, 2018.

      DONE and ORDERED in Orlando, Florida on October 24, 2018.




                                           - 18 -
